DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 07/06/2021, with respect to the cited references have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-11, 13-15, 17, 19, 21-23 and 31-36 are allowed.

Regarding claims 1, 9 and 17, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 9 and 17 as a whole; and further defined by the latest amendments filed on 07/06/2021. Therefore, claims 1, 9 and 17 are held allowable.

Regarding claims 2, 3, 5-8, 10, 11, 13-15, 19, 21-23 and 31-36, they depend from allowable claims 1, 9 and 17. Therefore, claims 2, 3, 5-8, 10, 11, 13-15, 19, 21-23 and 31-36 are also held allowable.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brodersen et al. (Pub No US 2008/0062127) – selecting a series to display a list of available episodes that will be available for viewing; figures 23 and 24.
Cordray (Pub No US 2007/0154163) – aggregating episodes of a series in a single interface for easier navigation, abstract and figure 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423